         Case 2:18-cv-09385-CJB-JVM Document 1 Filed 10/09/18 Page 1 of 9




                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA


IN RE: THE MATTER OF CLOVELLY OIL                          CIVIL ACTION NO.
CO., LLC, AS OWNER AND OPERATOR OF
THE M/V MISS RICKI, PRAYING FOR                            SECTION
EXONERATION FROM OR LIMITATION
OF LIABILITY                                               JUDGE

                                                           MAGISTRATE JUDGE


                          COMPLAINT FOR EXONERATION FROM
                             OR LIMITATION OF LIABILITY

         NOW INTO COURT, through undersigned counsel, comes Clovelly Oil Co., LLC,

(hereinafter, “Clovelly”), as owner and operator the M/V MISS RICKI, its engines, tackle,

furniture, appurtenances, etc. (the “Vessel”), and files this Complaint for Exoneration From or

Limitation of Liability, and respectfully avers upon information and belief as follows:

                                                  1.

         This is an action for exoneration from or limitation of liability, civil and maritime, under

the purview of 46 U.S.C. §§30501, et seq. (the "Act"), and an admiralty and maritime claim

within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure. This action is governed

by Rule F of the Supplemental Rules for Admiralty or Maritime Claims of the Federal Rules of

Civil Procedure. This Honorable Court has jurisdiction over this action by virtue of the Act and

by virtue of 28 U.S.C. § 1333.

                                                  2.

         At all times pertinent hereto, Petitioner, Clovelly Oil Co., LLC was and is a limited

liability company organized and existing pursuant to the laws of the State of Delaware, and was
{N3666590.2}
            Case 2:18-cv-09385-CJB-JVM Document 1 Filed 10/09/18 Page 2 of 9




and still is the sole record owner of the Vessel. Petitioner is both domiciled and has its principal

place of business in Orleans Parish, Louisiana and regularly conducts business in this judicial

district.

                                                 3.

         The M/V MISS RICKI is a crewboat, Louisiana Registration No. LA-3692-FM, and is

documented pursuant to the laws of the United States of America.

                                                 4.

         The Vessel has not been attached or arrested to answer for any claim with respect to

which Clovelly seeks exoneration from or limitation of liability through these proceedings. As

of the date of this filing, there has been one lawsuit filed against Clovelly as owner and operator

of the M/V MISS RICKI and six other lawsuits filed which arise out of the October 15, 2017

explosion which occurred on a Clovelly platform in Lake Pontchartrain. All of these lawsuits

have been filed in either state or federal court within the Eastern District of Louisiana. Venue is

therefore proper in the United States District Court for the Eastern District of Louisiana, pursuant

to Rule F(9) of the Supplemental Rules for Certain Admiralty and Maritime Claims.

                                                 5.

         At all times during and prior to the incident hereinafter described, Clovelly exercised due

diligence to make the Vessel seaworthy in all respects and fit for its intended service.

Furthermore, the Vessel was in fact tight, staunch, strong, properly manned, equipped and

supplied, and was in all respects seaworthy and fit for the voyage and service in which it was

intended and engaged.



{N3666590.2}                                      2
         Case 2:18-cv-09385-CJB-JVM Document 1 Filed 10/09/18 Page 3 of 9




                                                6.

         On October 15, 2017, the M/V MISS RICKI, was the crewboat which brought Clovelly

employees and contractors to and from the West Lake Pontchartain (“WLP”) Block 41 Field. It

was also the vessel used to carry workers to the four active wells in the WLP Block 41 and back

to the main platform.

                                                7.

         On October 15, 2017, multiple parties were engaged to perform cleaning services on

three oil flowlines in WLP Block 41, all of which ran to the Clovelly platform in that field (the

“Platform”). During the process, at approximately 7:18 p.m. an explosion occurred causing

catastrophic damage to the Platform and injuring numerous employees of Clovelly and

employees of Clovelly’s contractors. Tragically, one man died in the incident.

                                                8.

         The aforementioned incident, and any losses, and/or damages allegedly resulting

therefrom, were not caused or contributed to by any fault, neglect, negligence, or lack of due care

on the part of Clovelly, its agents, servants, employees, or any other persons for whom Clovelly

might be responsible, or by any unseaworthiness of the Vessel.

                                                9.

         The aforesaid incident, and all of the losses and/or damages, allegedly resulting

therefrom, were done, occasioned and incurred without the privity or knowledge of Clovelly. No

officers or managing directors of Clovelly were on board or in the vicinity of the Vessel at the

time of the incident at issue.



{N3666590.2}                                    3
         Case 2:18-cv-09385-CJB-JVM Document 1 Filed 10/09/18 Page 4 of 9




                                                10.

         This Complaint is timely, as it is being filed by Clovelly within six months from written

notice of a claim against the M/V MISS RICKI and Clovelly in its capacity as vessel owner.

                                                11.

         At the conclusion of the incident, the value of the M/V MISS RICKI was FORTY-FIVE

THOUSAND AND NO/100 U.S. DOLLARS ($45,000.00). (See Affidavit of Value attached as

Exhibit “1”). There was no freight pending, within the meaning of the applicable statutes, aboard

the M/V MISS RICKI at the start of the voyage at issue or at any time up to and including the

incident at issue.

                                                12.

         Clovelly avers that because the aforementioned incident and the alleged losses, damages

and/or injuries allegedly related thereto were not caused or contributed to by any fault, neglect,

negligence or lack of due care on the part of Clovelly, or its agents, servants, employees, or any

other persons for whom Clovelly might be responsible, or by any unseaworthiness of the Vessel,

Clovelly is entitled to and hereby claims exoneration from liability for any and all alleged

injuries, losses or damages allegedly occurring as a result of the aforesaid incident, as well as any

and all claims related to the incident that have yet to be asserted. Clovelly avers that it has valid

and complete defenses on the facts and on the law.

                                                13.

         Although Clovelly denies any liability to any party, and although Clovelly does not know

the extent, nature or total amount of all claims which may be made for loss or damage arising out

of the incident described above, Clovelly anticipates and believes that additional suits and claims

{N3666590.2}                                     4
         Case 2:18-cv-09385-CJB-JVM Document 1 Filed 10/09/18 Page 5 of 9




will be asserted and prosecuted against Clovelly in amounts exceeding the value of Clovelly’s

interest in the Vessel and its pending freight at the conclusion of the voyage during which the

aforementioned incident took place.

                                                 14.

         As such, without admitting but affirmatively denying all liability, and strictly in the

alternative to its claim for exoneration from all liability, losses, damages and/or injuries allegedly

occasioned by or resulting from the aforesaid incident, or allegedly done, occasioned, or incurred

on the subject voyage, Clovelly alleges and avers that if Clovelly should be held responsible to

any person, entity or other party by reason of any fault attributed to Clovelly, its agents, servants,

employees, or others for whom Clovelly could be held responsible, or to the Vessel, in

connection with the above-described incident, then Clovelly is entitled to and claims the benefit

of limitation of liability as provided in 46 U.S.C. App. §§30501, et seq., and all laws

supplementary thereto and amendatory thereof, and all other applicable law and jurisprudence, to

limit its liability to FORTY-FIVE THOUSAND AND NO/100 U.S. DOLLARS ($45,000.00),

the value of Clovelly’s interest in the Vessel and its pending freight immediately after the

incident.

                                                 15.

         Clovelly reserves the right to plead all applicable affirmative defenses, claims, cross-

claims and counterclaims against any claimant, including but not limited to the right to plead set

off, the right to plead comparative fault, the right to plead compromise and settlement, the right

to plead that the incident was unavoidable by Clovelly, the right to plead Act of God, the right to

plead that the incident resulted from violations of law or permits by particular claimants, the

{N3666590.2}                                      5
         Case 2:18-cv-09385-CJB-JVM Document 1 Filed 10/09/18 Page 6 of 9




right to plead that particular claimants have no right to pursue claims for alleged unseaworthiness

of the Vessel, and the right to file cross-claims and/or third-party actions for damages or for

indemnity or contribution against all persons and entities that may be legally responsible for the

incident described herein.

                                                16.

         Clovelly Oil Co., LLC has filed contemporaneously herewith a Letter of Undertaking, in

appropriate form, (attached as Exhibit “2”), issued by Hiscox London Market, as security for the

amount or value of the combined total of Clovelly Oil Co., LLC’s interest in the Vessel, together

with costs and interest at the rate of six percent (6%) per annum from date of said Letter of

Undertaking, and in addition thereto, Clovelly Oil Co., LLC is prepared to give security for any

additional amount in excess of the Letter of Undertaking as may be ascertained and determined

to be necessary under orders of this Court, and as provided by the laws of the United States, the

Federal Rules of Civil Procedure, and the Supplemental Rules for Certain Admiralty and

Maritime Claims.

                                                17.

         All and singular, the premises are true and correct and within the admiralty and maritime

jurisdiction of this Honorable Court.


         WHEREFORE, petitioner, Clovelly, prays:

         1)     That this Honorable Court enter an order accepting and approving the Letter of

Undertaking filed by Clovelly Oil Co., LLC in the amount FORTY-FIVE THOUSAND AND

NO/100 U.S. DOLLARS ($45,000.00), together with costs and six percent (6%) per annum


{N3666590.2}                                     6
         Case 2:18-cv-09385-CJB-JVM Document 1 Filed 10/09/18 Page 7 of 9




interest from the date of the Letter of Undertaking, as security for the amount of Clovelly Oil

Co., LLC’s interest in the Vessel immediately after the incident as described herein;

         2)    That this Honorable Court issue a monition and notice to all persons, firms,

corporations or other entities asserting any claims for any and all alleged losses, damages or

injuries with respect to which Clovelly seeks exoneration from or limitation of liability,

admonishing them to file their respective claims with the Clerk of Court and to serve on the

attorneys for Clovelly a copy thereof on or before the date specified in the notice, or be forever

barred and permanently enjoined from making and filing any claims with respect to the October

15, 2017 incident;

         3)    That the Court issue an injunction restraining the commencement or prosecution

of any action or proceeding of any kind against Clovelly, its affiliates, its employees, its or their

insurers or underwriters, or any of their property, including but not limited to the M/V MISS

RICKI, whether in personam, by attachment, or in rem, for any losses, damages, and/or injuries

allegedly arising out of the October 15, 2017 incident described in this Complaint;

         4)    That if any claimant who shall have filed a claim shall also file an exception

bringing forward evidence to controvert the value of the Vessel, or its pending freight, as alleged

herein, this Court shall cause due appraisement to be had of the value of the Vessel and its

pending freight following the incident and of the value of Clovelly’s interest therein, following

which event this Court shall, if necessary, enter an Order for filing of a Letter of Undertaking or

other appropriate security for the value, as so determined, of Clovelly’s interest in said Vessel

and its pending freight;



{N3666590.2}                                     7
         Case 2:18-cv-09385-CJB-JVM Document 1 Filed 10/09/18 Page 8 of 9




         5)     That this Court adjudge that Clovelly, its affiliated companies, employees, its or

their insurers and underwriters, and the M/V MISS RICKI, are not liable to any extent

whatsoever for any losses, damages and/or injuries or for any claims therefor, in any way arising

from or in consequence of the incident, or in consequence of otherwise connected with the

matters and happenings referred to in this Complaint;

         6)     Or, strictly in the alternative, if this Court should adjudge that Clovelly, its

affiliates, employees, or its or their insures or underwriters, and/or the M/V MISS RICKI are

liable in any amounts whatsoever, that the Court should then adjudge that said liability shall be

limited to FORTY-FIVE THOUSAND AND NO/100 U.S. DOLLARS ($45,000.00), the value

of Clovelly’s interest in the M/V MISS RICKI together with its pending freight immediately

after the incident of October 15, 2017; and that a judgment be entered discharging Clovelly, its

affiliates, employees and its and their insurers and underwriters, and the M/V MISS RICKI of

and from any and all further liability and forever enjoining and prohibiting the filing and

prosecution of any claims against Clovelly, its affiliates, employees, its or their insurers or

underwriters, or any of their property, in any way arising from or in consequence of the subject

incident, or in consequence of or in connection with the matters and happenings referred to in

this Complaint; and

         7)     That Clovelly have such other and further relief as in law and justice it may be

entitled to receive.




{N3666590.2}                                    8
         Case 2:18-cv-09385-CJB-JVM Document 1 Filed 10/09/18 Page 9 of 9




                                   Respectfully submitted,

                                      /s/ C. Barrett Rice
                                   _______________________________
                                   JEFFERSON R. TILLERY (#17831)
                                   C. BARRETT RICE (#30034)
                                   JEANNE AMY (#37012)
                                   JONES WALKER LLP
                                   201 St. Charles Avenue, Suite 5000
                                   New Orleans, Louisiana 70170-5100
                                   Telephone:(504) 582-8238
                                   Facsimile: (504) 589-8238
                                   E-Mail: jtillery@joneswalker.com
                                              brice@joneswalker.com
                                              jamy@joneswalker.com


                                          -AND-

                                   /s/ Karen W. Shipman
                                   CHARLES R. TALLEY, (#12634)
                                   chuck.talley@keanmiller.com
                                   KAREN WATERS SHIPMAN, (#27320)
                                   karen.shipman@keanmiller.com
                                   AMANDA HOWARD LOWE (#32507)
                                   amanda.lowe@keanmiller.com
                                   ZOE VERMEULEN, (#34804)
                                   zoe.vermeulen@keanmiller.com
                                   R. BLAKE CROHAN, (#37648)
                                   blake.crohan@keanmiller.com
                                   KEAN MILLER LLP
                                   First Bank and Trust Tower
                                   909 Poydras St., Suite 3600
                                   New Orleans, LA 70112
                                   Telephone: (504) 585-3050

                                   Attorneys for Petitioners, Clovelly Oil Co., LLC




{N3666590.2}                             9
